Marian F. Penix, Judge, dissenting. Under Rule 29 APPELLATE JURISDICTION OF THE COURT OF APPEALS 1. All cases heretofore appealable to the Supreme Court shall, from and after July 1, 1979, be appealed to the Supreme Court: a. All cases involving the interpretation or construction of the Constitution of Arkansas; . . . This case involves an interpretation of Article 19, Section 13 of the Constitution of the State of Arkansas. The Section 13 reads: Usury — Legal rate. — All contracts for a greater rate of interest than ten percent per annum shall be void, as to principal and interest, and the General Assembly shall prohibit the same by law; but when no rate of interest is agreed upon, the rate shall be six per centum per annum. For the foregoing reasons it is my belief the case should be transferred to the Arkansas Supreme Court. Therefore, I respectfully dissent.